Citation Nr: 1542152	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-12 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sinusitis with headaches.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, M.A.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to January 1993.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2015, the Veteran testified at a videoconference hearing held before the undersigned.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1. Since his active service, the Veteran has reported recurrent sinusitis that manifests with pain, purulent discharge, and headaches.

2. The Veteran's sinusitis with headaches was incurred during his active service. 


CONCLUSION OF LAW

The criteria for service connection for sinusitis with headaches have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for sinusitis with headaches that he reports began during his active service and has caused symptoms on a recurrent basis to the present.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  See 38 C.F.R. §§ 3.303, 3.304.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In February 2011, the Veteran submitted a claim for service connection for sinusitis with headaches.  During his Board hearing, the Veteran stated that he sought treatment for his sinusitis while he was in the Air Force initially, but that he was eventually told that it was a recurrent condition that would not benefit significantly from regular treatment.  He reported that he decided to deal with condition on his own, and only sought treatment during significant flare-ups of his condition.  After service, the Veteran stated that he sought private medical treatment in the hope that the condition might get resolved; however, he became accustomed to the condition over time and continued to seek treatment for the flare-ups of his condition.  

The Veteran's service treatment records report multiple complaints of sinus problems, headaches, and upper respiratory problems.  On November 20, 1972, the Veteran was seen for symptoms of a cold with chest and head congestion.  On physical examination, post nasal draining was noted.  The Veteran returned on November 24, 1972 with the same complaints and was noted to have congestion and headache.  In April 1973, the Veteran was seen for symptoms of a cold and was seen again in May 1973 for a follow up of "acute" bronchitis.  In May 1974, the Veteran received treatment for a sore throat with complaints of nasal drip and a productive cough.  In August 1978, he sought treatment for nasal stuffiness and sore throat.  He was noted to have a head cold on an examination in November 1978.  In 1981, he was noted to have stuffiness of his nose with congested turbinates.  In February 1984, he sought treatment for severe sinus congestion with a low grade constant headache.  In February 1986, he was determined to have eustachian tube dysfunction or (ETD) with a history of similar problems.  He made sinus related complaints again in July 1987 and in December 1992.  Particularly, on a hearing conservation examination in December 1992, he reported a history of allergies and indicated he was unsure if he had a sinus problem.  Later that month, he was noted to have obstruction of the left septum and was again noted to have ETD.  

After separation from service, the Veteran had a VA examination in December 1994 that noted that the Veteran's sinuses were within normal limits.  

A treatment record from July 2004 indicates that the Veteran had a history of chronic rhinitis with significant drainage.  

The Veteran underwent a VA examination regarding his sinuses in July 2012.  The examiner stated that the Veteran had a prior history of "acute sinusitis" that was diagnosed while the Veteran was on active duty in January 1983.  The examiner noted the Veteran's reports that the condition began in the 1970's and that it worsened during service and after service.  The examiner noted current complaints of constant, massive drainage that coats his throat and causes constant coughing and throat clearing.  The examiner opined that the Veteran did not have chronic sinusitis, but found that he had 7 or more episodes of acute sinusitis within the prior year.  The examiner explained that this diagnosis was made because the Veteran's service treatment records only showed treatment in January 1983 for left maxillary sinusitis and February 1984 for flu like symptoms. "One episode of sinusitis and one episode of flu like symptoms are less likely as not a causal or contributing factor of any current sinus problems."

In July 2012, the Veteran underwent a VA examination regarding his headache complaints.  The examiner diagnosed the Veteran with tension headaches that he reported had begun in the 1980's.  He reported that the symptoms usually began as "pressure" that would grow until the pain was severe.  The examiner opined that the Veteran's current headaches were less likely than not related to his in-service headache complaints because "flu-like symptoms are well known to have headache as a symptom."

The Veteran has provided multiple opinions indicating a relation between the Veteran's current condition and his inservice complaints.  An April 2011 opinion from a physician assistant at a VA Outpatient Clinic states that he currently treats the Veteran for problems with sinusitis and headaches.  He noted that symptoms of sinusitis and headaches are shown throughout his service medical records.  He opined, "His current medical records show yearly treatments for sinusitis showing a diagnosis of recurrent sinusitis.  Therefore, since sinusitis and headaches are shown on the Veteran's service and current medical records, it is more likely than not that his sinusitis and headaches started on active duty."

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds the opinion of the physician assistant at a VA Outpatient Clinic to be of greater probative value than the opinions of the VA examiners in July 2012.  The Board notes that the VA examiners base their opinions on two instances in the Veteran's service treatment records, and fails to note many other instances of documented sinus problems and headaches throughout the Veteran's service, including sinus complaints immediately prior to his separation in January 1993.  Further, while the VA opinions acknowledge the Veteran's lay reports of sinus problems and headaches during and since his active service, the examiners do not address these claims in the rationales that they provided.  As the evidence in the claims file indicates that the examiners failed to discuss many other documented in-service complaints and his history of sinusitis with headaches since service, the Board finds the opinions of the July 2012 VA examiners to be inadequate and to be of less probative weight than the April 2011 opinion provided by the physician assistant at a VA Outpatient Clinic.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's current sinusitis with headaches began during, or is otherwise related to, his active service.  Accordingly, service connection for sinusitis with headaches is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for sinusitis with headaches is granted. 



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


